May 31, 1945
Hon. Millard F. Caldwell,
Governor,
The Capitol,
Tallahassee, Florida.
Dear Governor:
We have for consideration and reply your letter of May 31st as follows:
“To The Honorable, The Chief Justice, and
Justices of the Supreme Court of
The State of Florida
“Gentlemen:
“House Resolution No. 17, 1945 session, adopted May 30, 1945, is as follows:
“ ‘Whereas, the House Commerce and Reciprocal Trade Committee is deemed an important committee and should continue its activities until the 1947 session of the Legislature, and
“ ‘Whereas, due to the nature of the work to be done in the interim by said committee, it will be necessary for the members thereof to make trips to other states for the purpose of conferring with like committees of the Legislatures of the other states and to make trips, out of the State of Florida for the purpose of attending conferences of certain organizations including the Council of State Governments, and
“ ‘Whereas, the members of said committee did on the 15th day of February, 1945, make a trip to Atlanta, Georgia, during the session of the Georgia Legislature, and
“ ‘Whereas, it is. the intent of this House of Representatives of the Florida Legislature that the personal and trav*46eling exenses incurred by the members of said committee in carrying on the work of the committee should be borne by the state and should be considered legislative expense, now, therefore
“ ‘Be It Resolved By the House of Representatives of the State of Florida in Session Assembled
“ ‘Section 1. That the members of the Commerce and Reciprocal Trade Committee of the House of Representatives are hereby authorized to make such trips as the majority of them may deem necessary to attend sessions of the Legislatures of other states, to confer with committees of other states; and to attend conferences of the Council of State Governments and of such similar organizations as the committee may deem necessary in order to carry out and fulfill the duties of said committee to the fullest possible extent, and the authority hereby conferred shall continue until the 1947 session of the Florida Legislature; and that expense allowances shall be made to said committee as hereinafter provided, and that the expenses of the committee in attending the session of the Georgia Legislature on February 15, 1945, shall be reimbursed in the manner as hereinafter provided for expenses of like character.
" ‘Section 2. That the allowance for the expenses of the House Commerce and Reciprocal Trade Committee in carrying on the work contemplated by this resolution are hereby declared to be expenses of the Legislature and the committee shall be entitled to the use of an amount equal to $100.00 for each membership of said committee for each of the trips made and to be made by members of the committee for the purposes pursuant to the provisions of Section 1 hereof. The proper officials of the State of Florida are hereby directed to pay to the said committee or its members the sum provided herein for each trip, upon the requisition of the committee, or a majority of the membership thereof, the same to be paid in the same manner as other legislative expense is paid. Provided, however, that no more than $10,000.00 shall be spent for this purpose in any two year period.’
“Being in doubt as to my authority to countersign warrants or orders issued by the Comptroller on the State *47treasury to pay expenses incurred by the committee mentioned after the close of the Legislature, otherwise than pursuant to an act of the Legislature appropriating funds therefor, I have the honor to request your written opinion as to whether or not this resolution is sufficient authority for my counter-signature to a Comptroller’s order or warrant on the State treasury to pay the expenses of the committee provided for, incurred after the close of the Legislature, or whether a legislative act is necessary.
Very respectfully,
MILLARD F. CALDWELL,
Governor”
The subject matter of this letter, Resolution No. 17, 1945 session, is to be differentiated from House Resolution No. 27 because House Resolution No. 17, supra, shows on its face that it is proposed to pay the expenses of a legislative committee, the activities of which were performed and are to be performed outside the legislative session.
We are, therefore, of the opinion that the items suggested by Resolution No. 17 are not such as to be payable as a part of the legislative expense and that the purpose of the resolution may only be accomplished by a statute duly enacted by the Legislature making the appropriation for the payment of the items contemplated in this resolution.
Respectifully,
ROY H. CHAPMAN
Chief Justice
GLENN TERRELL
ARMSTEAD BROWN
RIVERS BUFORD
ELWYN THOMAS
ALTO ADAMS
H. L. SEBRING
Justices of Supreme Court of Florida